  Case 1:18-cv-01338-RGA Document 4 Filed 10/26/18 Page 1 of 1 PageID #: 123




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

WG AMERICA COMPANY,                             )
                                                )
                      Plaintiff,                )
                                                )
           v.                                   )     C.A. No. 18-1338 (RGA)
                                                )
NETSUITE INC.,                                  )
                                                )
                      Defendant.                )

                     STIPULATION AND ORDER EXTENDING TIME

           IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto,

through their undersigned counsel, and subject to the approval of the Court, that defendant’s time

to answer, move or otherwise plead in response to the Complaint shall be extended from

October 30, 2018 to November 28, 2018.

STEVENS & LEE                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP


/s/ Stacey A. Scrivani                              /s/ Jeremy A. Tigan
Stacey A. Scrivani (#6129)                          Jeremy A. Tigan (#5239)
919 N. Market Street                                1201 N. Market Street
Suite 1300                                          P.O. Box 1347
Wilmington, DE 19801                                Wilmington, DE 19899-1347
(302) 425-3306                                      (302) 658-9200
sasc@stevenslee.com                                 jtigan@mnat.com

   Attorneys for WG America Company                   Attorneys for NetSuite Inc.

October 26, 2018
12316158




                SO ORDERED this ___ day of _________, 2018.



                                                UNITED STATES DISTRICT JUDGE
